 

Supreme Court of California

JORGE E. NAVARRETE
Clerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT
OF THE

STATE OF CALIFORNIA

ANDREW STEPHEN PRIESTLY WILLIAMS

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that ANDREW STEPHEN PRIESTLY WILLIAMS, #310526,
was on the 18th day of July 2016, duly admitted to practice as an attorney and counselor

at law in all the courts of this state, and is now listed on the Roll of Attorneys as a member
of the bar of this state in good standing.

Witness my hand and the seal of the court
on the 14th day of December 2020.

JORGE E. NAVARRETE
C seni eee Officer of the Supreme Court

 

/ fn ff
“y ee
——~_PP hy A ( yf
i, \ ALY KL
Fr Catlanoc, S803 ben Clerk —
